        Case 6:20-cv-00133-MK           Document 66   Filed 07/27/21   Page 1 of 2




Stephan A. Lopez, OSB #106427
stephan.lopez@thehartford.com
Law Offices of Jason A. Winnell
520 Pike Street, Suite 915
Seattle, WA 98101
Telephone: (206) 664-2416
Attorney for Voxx Electronics Corporation



                           UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON

                                       EUGENE DIVISION


FRANKLIN CALDWELL,                                    Case No: 6:20-cv-00133-MK

              Plaintiff,                               STIPULATED LIMITED
v.                                                     JUDGMENT OF DISMISSAL WITH
                                                       PREJUDICE – AS TO DEFENDANT
VOXX ELECTRONICS CORPORATION,                          VOXX ELECTRONICS
a Delaware Corporation; ROCKFORD                       CORPORATION ONLY
CORPORATION, an Arizona Corporation;
and CHRIS’ RECOVERY SHOP, LLC, a
Washington Corporation, CRIMESTOPPER
SECURITY PRODUCTS, INC., a
California Corporation, and KEYSTONE
AUTOMOTIVE OPERATIONS, INC., a
Pennsylvania Corporation,

             Defendants.
_____________________________________
CHRIS’ RECOVERY SHOP, LLC, a
Washington Corporation,

              Third Party Plaintiff,
v.

COTTAGE GROVE CHEVROLET, INC.,
an Oregon Corporation,

            Third Party Defendant.
_____________________________________


Page 1 -STIPULATED LIMITED JUDGMENT OF DISMISSAL WITH PREJUDICE– AS TO DEFENDANT
VOXX ELECTRONICS CORPORATION ONLY
         Case 6:20-cv-00133-MK       Document 66      Filed 07/27/21    Page 2 of 2




       BASED UPON THE STIPULATION OF THE PARTIES, it is now,

       ORDERED AND ADJUDGED that the claims asserted by Plaintiff FRANKLIN

CALDWELL against Defendant VOXX ELECTRONICS CORPORATION are dismissed with

prejudice and without costs or attorneys fees to any party. All other claims between all other

parties remain unaffected.

         DATED: July 27, 2021


                                                s/ Mustafa T. Kasubhai
                                                MUSTAFA T. KASUBHAI (He / Him)
                                                United States Magistrate Judge




SUBMITTED BY AND STIPULATED TO:

LAW OFFICES OF JASON A. WINNELL                 JOHNSON JOHNSON LUCAS &
                                                MIDDLETON, PC

By:_________________________________
   Stephan A. Lopez, OSB No. 106427             By:__________________________________
   Of Attorneys for Defendant Voxx                 Marilyn Heiken, OSB No. 923308
   Electronics Corporation                        Attorney for Plaintiff
   Dated: May 27, 2021                            Dated:




Page 2 -STIPULATED LIMITED JUDGMENT OF DISMISSAL WITH PREJUDICE– AS TO DEFENDANT
VOXX ELECTRONICS CORPORATION ONLY
